United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION FACILITY, North Charleston,
SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq. for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0346
Issued: June 15, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 15, 2015 appellant, through counsel, filed a timely appeal from a
September 25, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Although OWCP identified its September 25, 2015 decision as a nonmerit decision, as discussed infra, the
Board finds that OWCP in fact reviewed the merits of appellant’s claim.

ISSUE
The issue is whether appellant met his burden of proof to establish that his right knee
condition was causally related to factors of his federal employment.
FACTUAL HISTORY
On August 12, 2013 appellant, then a 55-year-old modified mail handler, filed an
occupational disease claim (Form CA-2) for a torn right medial meniscus that he attributed to
employment factors, such as standing and walking on concrete floors, as well as bending and
stooping.4 He indicated that he first became aware of his right knee condition and related it to
factors of his federal employment on July 20, 2013. Appellant stopped work on August 7, 2013.
OWCP received an August 2, 2013 right knee magnetic resonance imaging (MRI) scan,
which showed a medial meniscus tear, high-grade chondromalacia in the medial compartment, a
mild sprain of the medial collateral ligament, and a large joint effusion. It also received an
August 10, 2013 emergency room report, which contained a diagnosis of knee effusion and an
August 21, 2103 note from Dr. Anthony N. Glaser, a family practitioner, which excused
appellant from work for the period August 18 to September 2, 2013.
In an August 26, 2013 report, Dr. Robert H. Bowles, a Board-certified orthopedic
surgeon, noted that appellant stood and walked frequently on concrete at work. He indicated that
appellant’s right knee pain developed over the last month. The x-rays showed some arthritic
changes and the MRI scan showed a torn meniscus and degenerative changes. Dr. Bowles stated
that the examination was consistent with a possible torn meniscus with synovitis. In his
September 9, 2013 report, he noted that the follow-up studies demonstrated bilateral medial
compartment osteoarthritis and the MRI scan of the right knee demonstrated medial meniscal
pathology. Dr. Bowles stated, “[i]t is important to note that onset of this painful flexion of the
right knee was a spontaneous onset, no antecedent trauma, just with his activities of having to
walk around the [the employing establishment] almost in his entire shift, he has developed a
painful catching in the knee with swelling and stiffness developing.”
On September 27, 2013 Dr. Bowles performed a right knee arthroscopic partial medial
meniscectomy and synovectomy.
By decision dated November 1, 2013, OWCP denied the claim as the medical evidence
failed to demonstrate that appellant’s diagnosed right knee condition was causally related to the
established employment factors.
On November 14, 2013 appellant requested a telephonic hearing before an OWCP
hearing representative, which was held on May 13, 2014.

4

Beginning December 18, 2012, appellant worked full-time, limited-duty as a result of a December 22, 2011
employment injury under OWCP File No. xxxxxx843, which OWCP had accepted right shoulder scapholunate
ligament tear. The employing establishment represented that on or after January 11, 2013 it also accommodated
appellant’s restrictions associated with his nonjob-related severe chronic leg lymphedema.

2

Additional reports from Dr. Bowles noted appellant’s progress and disability following
his September 27, 2013 surgery. In an October 29, 2013 report, Dr. Bowles opined that the onset
of appellant’s right knee condition was associated with work-related activities and that it was an
employment-related injury. He held appellant off work.
In a November 8, 2013 letter, Dr. Bowles indicated that on July 20, 2013 appellant was
performing his usual activities and had a spontaneous, with no antecedent trauma, onset of a
sharp pain involving the right knee, which caused the knee to give way, swell, and be stiff. The
MRI scan showed a meniscal tear along with high grade chondromalacia. X-rays showed
preexisting arthritis of the medial compartment of both knees. Dr. Bowles indicated that, before
the employment injury of July 2013, appellant had been basically asymptomatic and did not
require treatment. After the date of that injury, he had persistent swelling and on at least one
occasion, required arthrocentesis. Conservative treatment was ineffective and on September 27,
2013 appellant had arthroscopic surgery to the right knee. He was found to have a tear of the
posterior segment of the medial meniscus of the right knee associated with chondromalacic
injury to the medial compartment of the right knee. Dr. Bowles opined that causal relationship
was clearly established as appellant was basically asymptomatic with normal activities of his
work and the meniscal injury to the right knee occurred on a fairly acute basis while working,
which necessitated the eventual treatment.
In a December 30, 2013 report, Dr. Bowles indicated that, at the time of surgery,
appellant was found to have pyogenic arthritis of the knee and degenerative changes noted
mainly in the lateral compartment of the knee. Prior to the arthroscopic procedure, appellant had
degenerative arthritic changes affecting the medial compartment of the knee with no significant
change. Dr. Bowles opined that appellant had degenerative-type tear of the medial meniscus
sustained while working. This was associated or preceded by obvious degenerative arthritis of
the knee, particularly the medial compartment and represented an aggravation of preexisting
condition, which was worsened by employment activities such as standing, walking, stooping,
turning, and kneeling on concrete floors over a period of years. Dr. Bowles indicated that the
present problem was prominent aggravation, which had a component of acceleration or
aggravation as a sequelae associated with the surgical treatment required for the work-related
injury.
In a May 8, 2014 report, Dr. Bowles indicated that appellant was treated on August 26,
2013 for a painful right knee aggravated by weight bearing and heavy lifting at work. About two
months prior to the initial visit, appellant developed a traumatic onset of right knee pain.
Evaluation, including x-rays of both knees and an MRI scan of the right knee, indicated bilateral
medial compartment osteoarthritis and a degenerative tear of the medial meniscus of the right
knee. Dr. Bowles noted that after surgery appellant developed pyogenic arthritis, which required
a second surgery, antibiotics and prolonged physical therapy. He opined that appellant had not
returned to work and would not likely be able to resume work because of the permanent
aggravation of his pre-existing arthritis of the knees. Dr. Bowles opined that there was a causal
relationship between appellant’s employment duties which required heavy lifting and ambulatory
activity, and the bilateral osteoarthritis of his knees, which then led to the tear of the medial
meniscus of the right knee and all subsequent sequelae.

3

In a June 4, 2014 report, Dr. Bowles noted that appellant was a modified mail handler at
the time of filing his claim. He noted that the position required extensive walking, standing,
bending, pushing, kneeling, and twisting and that his earlier note, which indicated that he was a
mail carrier at that time, was in error. Dr. Bowles indicated that both jobs require a great deal of
walking, but the modified mail handler job required more exertion. He opined that this activity
had caused aggravation of what is now a permanent injury to appellant’s right knee.
By decision dated July 31, 2014, an OWCP hearing representative affirmed OWCP’s
November 1, 2013 decision. She found that none of the medical evidence of record contained a
reasoned opinion based upon an accurate factual and medical history that established causal
relationship. The hearing representative noted that there was no evidence that Dr. Bowles knew
that appellant was working limited duty with restrictions when he provided his opinion regarding
causal relationship. In addition, Dr. Bowles provided no explanation as to why appellant felt
knee pain while merely walking in the workplace, which he subsequently diagnosed as a
meniscal tear. The hearing representative found that there was no reasoned medical opinion as to
how walking in the workplace caused, aggravated, precipitated, or accelerated a meniscal tear.
Further, evidence suggested that appellant had lymphedema in the leg and preexisting
degenerative joint disease.
On September 23, 2014appellant
representative’s July 31, 2014 decision.

requested

reconsideration

of

the

hearing

In a September 11, 2014 report, Dr. Bowles advised that appellant had initially been seen
on August 25, 2013 for evaluation and treatment of an injury to his right knee sustained at work
on July 20, 2013. He noted that the MRI scan indicated evidence of preexisting degenerative
arthritis in the knee and an acute meniscal tear, particularly the medial meniscus of the knee.
Dr. Bowles noted that appellant had arthroscopic surgery to the right knee on September 27,
2013 and a second arthroscopic procedure on December 20, 2013 due to pyogenic arthritis. He
indicated that appellant’s present diagnosis was status post pyogenic arthritis right knee
following a surgical procedure. Dr. Bowles opined that appellant would not be able to resume
his vocational activities either as a mail handler or modified mail handler as there was evidence
of progression of right knee degenerative arthritis. He provided work restrictions when and if he
resumed other work.
On reconsideration appellant’s counsel argued that Dr. Bowles’ September 11, 2014
report should be read in conjunction with his previous reports, particularly his December 30,
2013 report wherein he established causal relationship between appellant’s right knee condition
and his “standing, walking, stooping, turning, and kneeling on concrete floors over a period of
years” while in the course of his federal employment.
By decision dated September 26, 2014, OWCP denied reconsideration without reviewing
the merits of the case. It found that Dr. Bowles’ September 11, 2014 report did not amplify or
clarify his previous opinion that appellant’s condition was work related. Therefore, OWCP
considered the newly submitted evidence to be cumulative and substantially similar to evidence
already on file.

4

On February 6, 2015 appellant’s counsel requested reconsideration of the hearing
representative’s July 31, 2014 decision and submitted new medical evidence.
In a January 22, 2015 report, Dr. Bowles responded to the hearing representative’s
suggestion that he had not been aware of the restrictions resulting from an earlier, unrelated
upper extremity injury. He advised that the restrictions for the earlier injury did not significantly
restrict ambulation. Dr. Bowles noted that the knee condition in question could occur from
simply walking. He also noted that that the preexisting osteoarthritis of that knee was identified
on preoperative x-rays, and would almost invariably be associated to some degenerative changes
within the menisci of that knee. Thus, normal ambulatory activity and the preexisting condition
would predispose appellant to the meniscal tear observed at surgery. Accordingly, a cause and
effect relationship of a preexisting chronic condition and normal ambulatory activities at work
explained the development of the meniscal tear in appellant’s right knee.
On June 19, 2015 counsel inquired about the status of his February 6, 2015 request for
reconsideration. And on July 6, 2015, counsel reiterated that he was seeking review of the
hearing representative’s July 31, 2014 merit decision.
In an August 3, 2015 report, Dr. Bowles reiterated his previous response from his
January 22, 2015 report. He noted, in an addendum report, that he had again reviewed
appellant’s statement and explained in his previous response that simply walking could aggravate
and cause a meniscus tear.
In an August 18, 2015 letter, counsel indicated that Dr. Bowles’ August 3, 2015 report
established a prima facie case. A copy of the August 18, 2015 letter was resubmitted on
August 25, 2015.
By decision dated September 25, 2015, OWCP denied modification finding that the
evidence submitted was insufficient to establish an employment injury. Upon reviewing
Dr. Bowles’ report it concluded, “However, it appears from this recent medical evidence that
normal ‘ambulatory activities’ would have led to the development of a meniscal condition
regardless of whether or not you were employed by the [employing establishment] or not.”
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative, and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.5
5

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is a
medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.

5

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the identified employment factors.6
ANALYSIS
Appellant alleged that his torn right medial meniscus was caused or aggravated by his
employment duties of standing and walking on concrete floors, as well as bending and stooping.
The evidence supports that appellant worked in a modified position since December 2012 in
which he engaged in the above activities on concrete floors. However, he has submitted
insufficient medical evidence to establish that his right knee conditions were caused or
aggravated by these work duties or any other specific factors of his federal employment.
A series of reports were received from Dr. Bowles. In his August 26, 2013 report,
Dr. Bowles indicated that appellant stood and walked frequently on concrete at work and that his
right knee pain developed over the last month. While he stated the examination was consistent
with a possible torn meniscus with synovit Dr. Bowles did not provide a firm diagnosis. He also
failed to mention the August 2, 2013 MRI report, which had reflected a medial meniscus tear,
high grade chondromalacia in the medial compartment, and a mild sprain of the MCL. In his
September 9, 2013 report, Dr. Bowles stated that the MRI scan of the right knee demonstrated
medial meniscal pathology and medial compartment osteoarthritis. He did not provide a
diagnosis; rather, Dr. Bowles noted that appellant developed pain and catching of the knee with a
spontaneous onset during his work activities. These reports fail to provide a firm diagnosis and
do not contain a narrative opinion on causal relationship between the diagnosed conditions and
the accepted employment incident.7
In his October 29, 2013 report, Dr. Bowles opined that the onset of appellant’s right knee
condition was associated with work-related activities and, thus, it was an employment-related
injury. Again, he failed to provide any discussion relative to causal relationship.8 In his
November 8, 2013 letter, Dr. Bowles indicated that appellant was performing his usual activities
and had a spontaneous onset of sharp pain involving the right knee. He noted arthroscopic
surgery results to the right knee and opined that a causal relationship was established as appellant
was asymptomatic before the alleged employment injury, which occurred on a fairly acute basis
while working. However, Dr. Bowles failed to address earlier evidence which showed appellant
had lymphedema in the leg and a preexisting degenerative joint disease condition. Furthermore,
there was no evidence that Dr. Bowles was aware at that time that appellant was working limited
duty or why he felt knee pain while walking. The opinion of a physician supporting causal
relationship must rest on a complete factual and medical background supported by affirmative
6

Victor J. Woodhams, id.

7

A.T., Docket No. 15-632 (issued June 9, 2015).

8

Id.

6

evidence, address the specific factual and medical evidence of record, and provide medical
rationale explaining the relationship between the diagnosed condition and the established
incident or factor of employment.9 Without explaining how the employment factors caused or
contributed to the diagnosed conditions, Dr. Bowles opinion is of limited probative value and is
insufficient to meet appellant’s burden of proof.10 Additionally, the Board has held that an
opinion that a condition is causally related because the employee was asymptomatic before the
injury is insufficient, without adequate rationale, to establish causal relationship.11
In his December 30, 2013 report, Dr. Bowles opined that appellant had a degenerativetype tear of the medial meniscus sustained while working. He stated that appellant had an
aggravation or acceleration of a preexisting condition, which was worsened by employment
activities such as standing, walking, stooping, turning and kneeling on concrete floors over a
period of years. However, Dr. Bowles’ opinion on causal relationship is conclusory in nature
without any additional explanation as to how appellant’s work activities caused, precipitated or
aggravated the diagnosed meniscus tear.12 A well-rationalized opinion is particularly warranted
when there is a history of preexisting condition.13
In his May 8, 2014 report, Dr. Bowles opined that there was a causal relationship
between appellant’s employment duties of heavy lifting and ambulatory activity and his bilateral
osteoarthritis of his knees, which led to a medial meniscus tear of the right knee and subsequent
sequelae of pyogenic arthritis after surgery. However, he offered no additional explanation as to
how appellant’s work activities caused, precipitated or aggravated the diagnosed meniscus tear.14
Dr. Bowles subsequently indicated in his June 4, 2014 report that appellant’s jobs of a mail
carrier and modified mail handler required a great deal of walking, but the modified mail handler
job required more exertion. He opined, without providing a fully rationalized explanation, that
this activity had caused aggravation of what was now a permanent injury to appellant’s right
knee.15
In his September 11, 2014 report, Dr. Bowles indicated that appellant was disabled from
performing either mail handler or modified mail handler duties as there was evidence of
progression of right knee degenerative arthritis. He also listed several diagnoses which resulted
from the right knee injury sustained at work. However, Dr. Bowles failed to provide a
9

See Lee R. Haywood, 48 ECAB 145 (1996).

10

See L.M., Docket No. 14-973 (issued August 25, 2014); R.G., Docket No. 14-113 (issued April 25, 2014); K.M.,
Docket No. 13-1459 (issued December 5, 2013); A.J., Docket No. 12-548 (issued November 16, 2012).
11

M.R., Docket No. 14-11 (issued August 27, 2014); T.M., Docket No. 08-975 (issued February 6, 2009);
Michael S. Mina, 57 ECAB 379 (2006).
12

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
13

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, supra note 12.

14

See George Randolph Taylor, supra note 13.

15

Id.

7

rationalized opinion explaining why appellant was unable to perform his limited duty position
despite surgical intervention. He further failed to specifically address causal relationship. The
Board has held that a physician’s opinion which does not address causal relationship is of
diminished probative value.16
In his January 22 and August 3, 2015 reports, Dr. Bowles stated that the knee condition
in question could occur from simply walking. He explained that the preexisting osteoarthritis of
that knee would almost invariably be associated with some degenerative changes within the
menisci of the knee. Dr. Bowles indicated that a cause and effect relationship of normal
ambulatory activity at work and the preexisting condition predisposed appellant to the meniscal
tear observed at surgery and explained the development of the meniscal tear in the knee.
However, this opinion is not rationalized as Dr. Bowles fails to explain how he attributed
appellant’s preexisting osteoarthritis of the knee and meniscal tear to normal activity at work and
not every day walking activities. As noted, part of appellant’s burden of proof includes the
submission of rationalized medical opinion evidence addressing whether there is a causal
relationship between the diagnosed condition and the implicated employment factors.
As there is no reasoned medical evidence explaining how appellant’s employment duties
either caused or aggravated a medical condition involving his knee, appellant has not met his
burden of proof in establishing that he sustained a medical condition causally related to factors of
his employment.
On appeal counsel alleged that OWCP abused its discretion in refusing to review
Dr. Bowles’ narrative reports as this evidence established a prima facie case of entitlement to
FECA benefits. As noted, the Board assumed jurisdiction over the merits of the claim based on
OWCP’s September 25, 2015 merit review. Having reviewed the record in its entirety, the
Board finds that there is no reasoned medical evidence explaining how appellant’s employment
duties either caused or aggravated a medical condition involving his right knee.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

16

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

8

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
claimed right knee meniscus tear is causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the September 25, 2015 decision of the Office of
Workers Compensation Programs is affirmed.
Issued: June 15, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

